Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-2, 5-9, 12-16, and 19-20 are pending.
Claim 3-4, 10-11, 17-18 are cancelled.

Claim Rejections - 35 USC § 112
	The amended claim is received 6/29/2022. The claim is acceptable.

Claim Rejections - 35 USC § 101
The amended claim is received 6/29/2022. The claim is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 over Wojna (Wojna et al, 2017, “The Devil is in the Decoder”) in view of Jordan (Jordan, 03/2018, "Introduction to autoencoders"), in view of Do (Do et al, 2016, “Learning to Hash with Binary Deep Neural Network”) in view of Chen (US 20200334867 A1) and further in view of Sharifipour (Sharifipour et al, 04/17/2019, “Unsupervised Feature Ranking and Selection Based on Autoencoders”).

Regarding claim 1, Wojna teaches a method for identifying feature importance in deep learning models, the method comprising: 
building a reconstruction model ([Wojna, 1 Introduction, Figure 1] “Models for such applications are usually composed of a feature extractor that decreases spatial resolution while learning high-dimensional representation and a decoder that recovers the original input resolution”); 
processing the output of the trained model using the reconstruction model ([Wojna, Figure 1]  output of the encoder (i.e. trained model) is processed by the decoder (i.e. reconstruction model)); 
wherein the reconstruction model is built using the convolution decoder ([Wojna, 2 Decoder Architecture, line 9-13] “Decoder architectures were previously studied only in the context of the single problem: analyzes 5×5 transposed convolution and proposes equivalent convolutional operation but faster...”. Using transposed convolution to build a decoder is common practice as suggested by Wojna); 
Wojna does not specifically discloses intercepting an output of a trained prediction model at a bottleneck layer in a deep learning pipeline, computing one or more hash codes at the bottleneck layer in the deep learning pipeline to train a convolution decoder to map the one or more hash codes to one or more input features, identifying a plurality of features based on the reconstruction model, wherein the reconstruction model decodes the plurality of features by calculating a reconstruction error value, ranking an importance of the one or more input features, based on the calculated reconstruction error value produced by the reconstruction model, wherein a lower reconstruction error value signifies a greater importance of the one or more input features, and wherein a higher reconstruction error value signifies a lesser importance of the one or more input features.
Jordan teaches intercepting an output of a trained prediction model at a bottleneck layer in a deep learning pipeline ([Jordan, page 9, ‘Sparse autoencoders’, and the first figure] “Sparse autoencoders offer us an alternative method for introducing an information bottleneck without requiring a reduction in the number of nodes at our hidden layers. Rather, we'll construct our loss function such that we penalize activations within a layer”, Jordan discloses the bottleneck structure of generic autoencoders, and flow of data between encoder (i.e. trained prediction model) and decoder (i.e. reconstruction model), Jordan teaches intercepting the output of ‘trained’ neural network, which is a deep learning encoder-decoder pipeline, as it can be seen at [Jordan, page 1, the first figure], wherein Jordan also discloses the connection of multiple layers Input layer, Hidden layer, Output layer in the first figure, which can be interpreted as a deep learning pipeline);
preserving the respective one or more input features with the lower reconstruction error value at the bottleneck layer ([Jordan, page 3, line 1-2] “A bottleneck constrains the amount of information that can traverse the full network, forcing a learned compression of the input data”, 
[Jordan, page 2, line 1-8] “As visualized above, we can take an unlabeled dataset and frame it as a supervised learning problem tasked with outputting x^, a reconstruction of the original input x. This network can be trained by minimizing the reconstruction error, L(x,x^), which measures the differences between our original input and the consequent reconstruction. The bottleneck is a key attribute of our network design; without the presence of an information bottleneck, our network could easily learn to simply memorize the input values by passing these values along through the network (visualized below)”);
It would have been obvious to a person of ordinary skill in art before the effective filling date of the claimed invention to implement the function of Jordan into the computer program product of Wojna to have wherein using the interception of data at bottleneck layer. The modification would have been obvious because one of the ordinary skills of the art would implement the function of Jordan wherein using the interception of data at the bottleneck layer to process it through reconstruction model (i.e. decoder) as it is well known in the art to have bottleneck layer between encoder and decoder of an autoencoder, intercept data at a bottleneck layer to process it through decoder as suggested by Jordan. The motivation to do so is to increase efficiency of unsupervised learning ([Jordan, page 8, 2nd and 3rd paragraph]).
Wojna in view of Jordan does not specifically discloses computing one or more hash codes at the bottleneck layer in the deep learning pipeline to train a convolution decoder to map the one or more hash codes to its respective one or more input features, identifying a plurality of features based on the reconstruction model, wherein the reconstruction model decodes the plurality of features by calculating a reconstruction error value, ranking an importance of the respective one or more input features, based on the calculated reconstruction error value produced by the reconstruction model, wherein a lower reconstruction error value signifies a greater importance of the respective one or more input features, and wherein a higher reconstruction error value signifies a lesser importance of the respective one or more input features.
Do teaches computing one or more hash codes at the bottleneck layer in the deep learning pipeline to train a convolution decoder to map the one or more hash codes to its respective one or more input features ([Do, page 4, Fig 1] “Fig. 1. The illustration of our network (D = 4;L = 2). In our proposed network design, the outputs of layer n-1 are constrained to {-1,1} and are used as the binary codes. During training, these codes are used to reconstruct the input samples at the final layer”, in this figure, the reconstruction layer is being equated to be the convolution decoder.  [Do, page 2, second paragraph] “Furthermore, a good hashing method should produce binary codes with these properties [5]: (i) similarity preserving, i.e., (dis)similar inputs should likely have (dis)similar binary codes; (ii) independence, i.e., different bits in the binary codes are independent to each other; (iii) balance, i.e., each bit has a 50% chance of being 1 or -1”, discloses the hashing method produces binary codes, and [Do, page 3, 2.1 Formulation of UH-BDNN, line 5 – page 4, second paragraph, line 7] “Our idea is to learn the network such that the output values of the penultimate layer (layer n-1) can be used as the binary codes. We introduce constraints in the learning algorithm such that the output values at the layer n-1 have the following desirable properties: (i) belonging to {-1, 1}; (ii) similarity preserving; (iii) independent and (iv) balancing. Figure 1 illustrates our network for the case D = 4; L = 2 … The first term of (1) makes sure that the binary code gives a good reconstruction of X. It is worth noting that the reconstruction criterion has been used as an indirect way for preserving the similarity in state-of-the-art unsupervised hashing methods [6,22,21], i.e., it encourages (dis)similar inputs map to (dis)similar binary codes”); 
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Wojna, Jordan, and Do to use the computing hash codes at bottleneck layer of Do to implement the feature importance identification method of Wojna and Jordan. The suggestion and/or motivation for doing so is to compress the high dimensional input data into more compact binary vector and reduce storage consumption ([Do, page 1, 1 Introduction, the first paragraph]).
Wojna in view of Jordan, and further in view of Do does not specifically discloses identifying a plurality of features based on the reconstruction model, wherein the reconstruction model decodes the plurality of features by calculating a reconstruction error value, ranking an importance of the one or more input features, based on the calculated reconstruction error value produced by the reconstruction model, wherein a lower reconstruction error value signifies a greater importance of the one or more input features, and wherein a higher reconstruction error value signifies a lesser importance of the one or more input features.
Chen teaches identifying a plurality of features based on the reconstruction model, wherein the reconstruction model decodes the plurality of features by calculating a reconstruction error value ([Chen, 0059] “In some implementations, to generate identity-preserving face images, a feature reconstruction loss function may be used to train the third sub-network 330 so as to encourage the synthesized image x′ and the image x.sup.s … In some implementations, assuming that f.sub.C(x) represents the feature of the image x extracted from at least one layer of the fourth sub-network 340, the feature reconstruction loss function may be constructed to measure the difference between the feature extracted from the synthesized image x.sup.s and the feature extracted from the original image x′ ”); 
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Wojna, Jordan, Do and Chen to use the process of identifying plurality of features based on reconstruction loss of Chen to implement the method of identifying feature importance in deep learning of Wojna, Jordan, and Do. The suggestion and/or motivation for doing so is to obtain the data (features) needed to measure the feature importance before calculating it ([Chen, 0056]).
Wojna in view of Jordan, in view of Do, and further in view of Chen does not specifically teaches ranking an importance of the respective one or more input features, based on the calculated reconstruction error value produced by the reconstruction model, wherein a lower reconstruction error value signifies a greater importance of the respective one or more input features, and wherein a higher reconstruction error value signifies a lesser importance of the respective one or more input features.
Sharifipour teaches ranking an importance of the respective one or more input features, based on the calculated reconstruction error value produced by the reconstruction model, wherein a lower reconstruction error value signifies a greater importance of the respective one or more input features, and wherein a higher reconstruction error value signifies a lesser importance of the respective one or more input features ([Sharifipour, page 3173, right column, Reconstruction Error (RE) measure] “To find the importance of the ith feature (i.e.,             
                
                    
                        F
                    
                    
                        i
                    
                
            
        ),             
                
                    
                        S
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                A
                                            
                                            
                                                i
                                            
                                        
                                        (
                                        X
                                        )
                                        -
                                        X
                                    
                                
                            
                        
                    
                    
                        2
                    
                
            
         is computed … Briefly, it can be said that             
                
                    
                        F
                    
                    
                        i
                    
                
            
         is a more important feature compared to             
                
                    
                        F
                    
                    
                        j
                    
                
            
          if             
                
                    
                        S
                    
                    
                        i
                    
                
            
         >              
                
                    
                        S
                    
                    
                        j
                    
                
            
        . As a result, if we sort {            
                
                    
                        S
                    
                    
                        1
                    
                
            
        ,…,            
                 
                
                    
                        S
                    
                    
                        n
                    
                
            
         } in a descending order, and replace             
                
                    
                        S
                    
                    
                        i
                    
                
            
         with its equivalent feature (i.e.,F_i), we will get the ranked features.” According to the 2.1. Ranking based on AE, the             
                
                    
                        S
                    
                    
                        i
                    
                
            
         is the reconstruction error, because             
                
                    
                        A
                    
                    
                        i
                    
                
                (
                X
                )
            
         corresponds to the output of the AE, thus             
                
                    
                        S
                    
                    
                        i
                    
                
            
         is the reconstruction error of the ith feature. Sorting {            
                
                    
                        S
                    
                    
                        1
                    
                
            
        ,…,            
                 
                
                    
                        S
                    
                    
                        n
                    
                
            
         } corresponds to the process of ranking the feature using its importance).
Page 2 of 15U.S. Application No.: 16/394,006reconstructing the preserved respective one or more input features with a higher accuracy and a higher quality than the respective one or more input features with the higher reconstruction error value ([Sharifipour, page 3173, 2.1. Ranking based on AE] “Let X1×n = {F1, · · · , Fn} be the raw data, represented by n features. The goal is to find a procedure P to select informative subset of X such as X0 = {F 0 1 , · · · , F0 m}&(m ≤ n − 1) that can be used for any subsequent procedure such as clustering or classification. For this purpose, we learn an AE A on the available data, F. As a result, by feeding the sample X to A, the AE will reconstruct X ∈ R1×n with a minimum loss, i.e., A(X) = X˜ where ||X − X˜||2 is close to 0.”, 
[Sharifipour, page 3173, right column, Reconstruction Error (RE) measure] “To find the importance of the ith feature (i.e.,             
                
                    
                        F
                    
                    
                        i
                    
                
            
        ),             
                
                    
                        S
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                A
                                            
                                            
                                                i
                                            
                                        
                                        (
                                        X
                                        )
                                        -
                                        X
                                    
                                
                            
                        
                    
                    
                        2
                    
                
            
         is computed … Briefly, it can be said that             
                
                    
                        F
                    
                    
                        i
                    
                
            
         is a more important feature compared to             
                
                    
                        F
                    
                    
                        j
                    
                
            
          if             
                
                    
                        S
                    
                    
                        i
                    
                
            
         >              
                
                    
                        S
                    
                    
                        j
                    
                
            
        . As a result, if we sort {            
                
                    
                        S
                    
                    
                        1
                    
                
            
        ,…,            
                 
                
                    
                        S
                    
                    
                        n
                    
                
            
         } in a descending order, and replace             
                
                    
                        S
                    
                    
                        i
                    
                
            
         with its equivalent feature (i.e.,F_i), we will get the ranked features.” According to the 2.1. Ranking based on AE, the             
                
                    
                        S
                    
                    
                        i
                    
                
            
         is the reconstruction error, because             
                
                    
                        A
                    
                    
                        i
                    
                
                (
                X
                )
            
         corresponds to the output of the AE, thus             
                
                    
                        S
                    
                    
                        i
                    
                
            
         is the reconstruction error of the ith feature. Sorting {            
                
                    
                        S
                    
                    
                        1
                    
                
            
        ,…,            
                 
                
                    
                        S
                    
                    
                        n
                    
                
            
         } corresponds to the process of ranking the feature using its importance).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Wojna, Jordan, Do, Chen and Sharifipour to use the ranking the reconstruction error of Sharifipour to implement the method of identifying feature importance in deep learning of Wojna, Jordan, Do and Chen. The suggestion and/or motivation for doing so is to measure and pick the most important feature among the data ([Sharifipour, page 3172, ABSTRACT]).

Regarding claim 8, Wojna in view of Jordan, in view of Do, in view of Chen, and further in view of Sharifipour teaches a computer system for identifying feature importance in deep learning models, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method ([Wojna, 3 Tasks and Experimental Setup] Tasks and Experimental Setup performed by Wojna suggests that the entire experiment process were performed by generic computer which inherently includes processor, memory performs computer processes). Claim 8 is a computer program product claim having similar limitation to method claim 1. Therefore, rejected using same rationale as claim 1 above.

Regarding claim 15, Wojna in view of Jordan, in view of Do, in view of Chen, and further in view of Sharifipour teaches a computer program product for identifying feature importance in deep learning models, comprising: one or more computer-readable tangible storage media and program instructions embodied on a non-transitory computer-readable tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method ([Wojna, 3 Tasks and Experimental Setup] Tasks and Experimental Setup performed by Wojna suggests that the entire experiment process were performed by generic computer which inherently includes processor, memory performs computer processes). Claim 15 is a computer program product claim having similar limitation to system claim 8. Therefore, rejected using same rationale as claim 8 above.

Regarding claim 2, Wojna teaches further comprising: receiving two datasets; transforming the two datasets into two sets of spatial images ([Wojna, Depth To Space, page 4; Figure 4] “Depth to Space operation [30] (also called subpixel convolution) shifts the feature channels into the spatial domain as illustrated in Figure 4 … To be comparable with other upsampling layers which have learnable parameters, before depth to space transformation we are applying a convolution with four times more output channels than for other upsampling layers”, the process of transforming the datasets into spatial images, is the process of placing data into spatial domain. Wojna discloses the process of feature channels into the spatial domain); and training the prediction model using the two sets of spatial images ([Wojna, Depth To Space, page 4, and Figure 4] “Depth to Space operation [30] (also called subpixel convolution) shifts the feature channels into the spatial domain as illustrated in Figure 4 … To be comparable with other upsampling layers which have learnable parameters, before depth to space transformation we are applying a convolution with four times more output channels than for other upsampling layers”, Wojna discloses the process of converting data into spatial domain to process it through the encoder (i.e. prediction model) ).
Wojna does not specifically discloses receiving two datasets.
Wojna in view of Jordan, in view of Do, in view of Chen, and further in view of Sharifipour teaches further comprising: receiving two datasets ([Jordan, page 13, Denoising autoencoders] “Another approach towards developing a generalizable model is to slightly corrupt the input data but still maintain the uncorrupted data as our target output”, Jordan receives two datasets, input and target, to develop generalizable model. The claim language does not explicitly disclose how the invention uses two datasets).
It would have been obvious to a person of ordinary skill in art before the effective filling date of the claimed invention to implement the function of Jordan into the method of Wojna to have wherein receiving the two datasets. The modification would have been obvious because one of the ordinary skills of the art would implement the function of Jordan wherein receiving two datasets as it is well known in the art to use two datasets which are input and target data as suggested by Jordan. The motivation to do so is to increase accuracy of prediction output from unsupervised learning algorithm.
Claim 9 is a system claim having similar limitation to method claim 2. Therefore, rejected using same rationale as claim 2 above.
Claim 16 is a computer program product claim having similar limitation to method claim 2. Therefore, rejected using same rationale as claim 2 above.

Regarding claim 5, Wojna in view of Jordan, in view of Do, in view of Chen, and further in view of Sharifipour teaches wherein the prediction model includes a prediction model encoder and a prediction model decoder ([Wojna, 2 Decoder Architecture, line 1 and Figure 1] “Dense problems which require per pixel predictions are typically addressed with an encoder-decoder architecture (see Figure 1). First, a feature extractor downsamples the spatial resolution (usually by a factor 8-32) while increasing the number of channels. Afterward, a ‘decoder’ upsamples the representation back to the original input size”), wherein the prediction model encoder includes one or more inception blocks and the prediction model decoder includes one or more transposed convolutional layers.
Claim 12 is a system claim having similar limitation to method claim 5. Therefore, rejected using same rationale as claim 5 above.
Claim 19 is a computer program product claim having similar limitation to method claim 5. Therefore, rejected using same rationale as claim 5 above.

Regarding claim 6, Wojna in view of Jordan, in view of Do, in view of Chen, and further in view of Sharifipour teaches wherein the two datasets include an input dataset and a target dataset ([Jordan, page 13, Denoising autoencoders] “Another approach towards developing a generalizable model is to slightly corrupt the input data but still maintain the uncorrupted data as our target output”, Jordan receives two datasets, corrupted input and target, and compare the output of the corrupted input and target output, to develop generalizable model. The claim language does not explicitly disclose how the invention uses input and target data).
Claim 13 is a system claim having similar limitation to method claim 6. Therefore, rejected using same rationale as claim 6 above.
Claim 20 is a computer program product claim having similar limitation to method claim 6. Therefore, rejected using same rationale as claim 6 above.

The claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wojna (Wojna et al, 2017, “The Devil is in the Decoder”) in view of Jordan (Jordan, 03/2018, "Introduction to autoencoders"), in view of Do (Do et al, 2016, “Learning to Hash with Binary Deep Neural Network”), in view of Chen (US 20200334867 A1), in view of Sharifipour (Sharifipour et al, 04/17/2019, “Unsupervised Feature Ranking and Selection Based on Autoencoders”), and further in view of Suwardi (Suwardi et al, 2015, “Geohash Index Based Spatial Data Model for Corporate”).

Regarding claim 7, Regarding claim 7, Wojna in view of Jordan teaches the method of claim 2, wherein a spatial embedding is used to transform the dataset into the spatial image ([Wojna, Depth To Space, page 4; Figure 4] “Depth to Space operation [30] (also called subpixel convolution) shifts the feature channels into the spatial domain as illustrated in Figure 4 … ”, the process of transforming the datasets into spatial images, is the process of placing data into spatial domain. Wojna discloses the process of feature channels into the spatial domain), wherein the spatial image allow the dataset to conform to a convolutional encoder-decoder ([Wojna, page 10, 4 Results; Figure 4] “For depth prediction, all layers except bilinear upsampling have good performance, whereas adding skip layers to these results in equal performance except for depth-to-space, where it slightly lowers performance.”, dataset converted to spatial to process through depth predictor (i.e. encoder-decoder)). Wojna failed to teach two datasets. 
However, Wojna in view of Jordan, in view of Do, in view of Chen, and further in view of Sharifipour teaches two datasets ([Jordan, page 13, Denoising autoencoders] “Another approach towards developing a generalizable model is to slightly corrupt the input data but still maintain the uncorrupted data as our target output”, Jordan receives two datasets, corrupted input and target, and compare the output of the corrupted input and target output, to develop generalizable model. The claim language does not explicitly disclose how the invention uses two datasets). 
Wojna in view of Jordan, in view of Do, in view of Chen, and further in view of Sharifipour failed to teach wherein the spatial embedding uses geohashes as image pixels.
Suwardi teaches wherein the spatial embedding uses geohashes as image pixels ([Suwardi, page 4-5, V. Geohash Spatial Index; Figure 5] “In order to map the coordinate data into single shorter string, we use the geocoding algorithm called Geohash [10] … for example, the decimal coordinates is -45.995 -41.728, we can sub-dividing the space until we get the more detail level”, Suwardi discloses the process of dividing map into plurality of divisions (pixels) and embedding geohash values to a map).
It would have been obvious to a person of ordinary skill in art before the effective filling date of the claimed invention to implement the function of Suwardi into the method of Wojna and Jordan to have wherein using the Geohash as suggested by Suwardi. The motivation for doing so would be mapping geometric information easily which is a benefit of using Geohash as suggested by Suwardi.
	 
Claim 14 is a system claim having similar limitation to method claim 7. Therefore, rejected using same rationale as claim 7 above.

Response to Argument
Applicant’s arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Applicant respectfully argued that the combination of Wojna, Jordan, Du, Chen, and Qin does not teach the “… in a deep learning pipeline …” and “preserving the respective one or more input features with the lower reconstruction error value at the bottleneck layer”.
Examiner respectfully disagrees. The autoencoder system of the Wojna and Jordan teaches the operations are performed in a deep learning pipeline, as the autoencoder itself can be interpreted as a deep learning pipeline. Jordan teaches “preserving the respective one or more input features with the lower reconstruction error value at the bottleneck layer” ([Jordan, page 3, line 1-2] and [Jordan, page 2, line 1-8]);
Applicant respectfully argued that the prior art Qin does not teach ranking an importance of one or more input features.
Applicant’s arguments with 35 U.S.C. 103 prior art Qin is considered but moot because the new ground of rejection does not rely on reference applied in the prior rejection of record. The new reference Sharifipour (Sharifipour et al, 04/17/2019, “Unsupervised Feature Ranking and Selection Based on Autoencoders”) is used to reject the “ranking an importance of the respective one or more input features, based on the calculated reconstruction error value produced by the reconstruction model, wherein a lower reconstruction error value signifies a greater importance of the respective one or more input features, and wherein a higher reconstruction error value signifies a lesser importance of the respective one or more input features.”
Applicant’s arguments with reconstructing the preserved respective one or more input features with a higher accuracy and a higher quality than the respective one or more input features with the higher reconstruction error value have been considered but moot because new ground of rejection does not rely on reference applied in the prior rejection of record. The new reference Sharifipour is used to reject the “reconstructing the preserved respective one or more input features with a higher accuracy and a higher quality than the respective one or more input features with the higher reconstruction error value.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Regarding reconstructing data.
	Yang, 2018, “FoldingNet: Point Cloud Auto-encoder via Deep Grid Deformation”
	US-20190345209-A1
	US-20090187555-A1
US-20190030078-A1
The references cited above mentions the reconstructing input features using autoencoder or any other types of reconstructors, and calculating losses between the input feature and output feature. US-20190345209-A1 mentions the ranking importance of the feature [paragraph 0008].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached on M-F 7:30AM – 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUN KWON/
Patent Examiner, Art Unit 2127
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126